DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2021 has been entered.
Claims 2 and 11 are canceled. Claims 21-22 are added. Claims 1, 3-10, and 12-22 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.

Claim 1, 3-10 and 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 16/791,677 (reference application). Claims 1-19 of copending Application No. 16/791,677 (reference application) are anticipated by claims 1, 3-10 and 12-18 of instant application . See claim mapping table below. 

Application No. 16/791,677
Application No. 16/791,655
1.    A method for transmitting uplink data by a user equipment (UE) in a wireless communication system, the method comprising:
transmitting to a base station information associated with a capability of the UE, wherein the information includes a subset including at least one transmit precoding matrix indicator (TPMI) supported by the UE;
receiving from the base station Downlink Control Information (DCI) for transmitting uplink data,
wherein the DCI includes a TPMI used for the UE to transmit the uplink data; and
transmitting the uplink data to the base station by using transmission power determined based on the TPMI,
wherein the transmission power is determined according to whether the TPMI is included in the at least one TPMI.
1. (Currently Amended) A method for transmitting uplink data by a user equipment (UE) in a wireless communication system, the method comprising:
transmitting, to a base station (BS), a preamble for a random access; receiving, from the BS, a response message for the random access, the response message corresponding to the preamble, wherein a radio resource control (RRC) connection is established based on the preamble and the response message;
transmitting, to the BS, capability information, wherein the capability information includes (i) coherence capability and (ii) information indicating at least one transmit precoding matrix indicator (TPMI) which delivers full transmission power supported by the UE,
wherein the coherence capability indicates one of (i) full coherent, (ii) partial coherent, or (iii) non coherent, and
wherein based on a number of ports related to the uplink data transmission being equal to 2, the information indicating at least one TPMI is in a form of a bitmap;
receiving, from the BS, downlink control information (DCI) for scheduling the uplink data, wherein the DCI includes a field for indicating a TPMI used for the UE to transmit the uplink data;
determining a transmission power for the uplink data; and
transmitting, to the BS, the uplink data based on the determined transmission power and the TPMI,
wherein based on the field in the PCI indicating the TPMI among the at least one TPMI reported by the UE, the uplink data is transmitted with full transmission power.
2.    The method of claim 1, wherein when the TPMI is included in the at least one TPMI, the transmission power is full transmission power.
See Claim 1.
3.    The method of claim 2, wherein a scaling factor for determining the transmission power is configured to ‘ 1 ’.
See Claims 3
4.    The method of claim 1, wherein when the TPMI is not included in the at least one TPMI, the transmission power is a value smaller than the full transmission power.
See Claim 4 
5.    The method of claim 4, wherein the scaling factor for determining the transmission power is configured to a value smaller than ‘ 1 ’.
See Claim 5.
6.    The method of claim 1, further comprising:
receiving from the base station an RRC message including full transmission power available by the UE.
See Claim 6.
7.    The method of claim 6, wherein the RRC message further includes mode information related with at least one transmission mode applicable to the UE.
See Claim 7
8.    The method of claim 1, wherein when the information is information related with a specific capability of the UE, the transmission power is the full transmission power.
See Claim 8
9.    The method of claim 1, further comprising:
when the information is the information related with the specific capability of the UE, receiving from the base station a scaling value for determining the transmission power, wherein the transmission power determined based on the scaling value is evenly distributed among as a single or a plurality of antenna ports using non-zero power for transmitting an uplink channel.
See Claim 9.
10.    A user equipment (UE) transmitting uplink data in a wireless communication system, the UE comprising:
one or more transceivers;
one or more processors; and
one or more memories storing instructions for operations executed by the one or more processors and connected to the one or more processors, wherein the operations include
transmitting to a base station information associated with a capability of the UE,
wherein the information includes a subset including at least one transmit precoding matrix indicator (TPMI) supported by the UE,
receiving from the base station Downlink Control Information (DCI) for transmitting uplink data,
wherein the DCI includes the TPMI used for the UE to transmit the uplink data, and
transmitting the uplink data to the BASE STATION by using transmission power determined based on the TPMI, and
wherein the transmission power is determined according to whether the TPMI is included in the at least one TPMI.
See Claim 10
11.    The UE of claim 10, wherein when the TPMI is included in the at least one TPMI, the transmission power is full transmission power.
See Claim 10
12.    The UE of claim 11, wherein a scaling factor for determining the transmission power is configured to ‘ 1’
See Claim 12
13.    The UE of claim 10, wherein when the TPMI is not included in the at least one TPMI, the transmission power is a value smaller than the full transmission power.
See Claim 13.
14.    The UE of claim 13, wherein the scaling factor for determining the transmission power is configured to a value smaller than ‘ 1 ’.
See Claim 14.
15.    The UE of claim 10, wherein the operation further includes receiving from the base station an RRC message including full transmission power usable by the UE.
See Claim 15
16.    The UE of claim 15, wherein the RRC message further includes mode information associated with at least one transmission mode applicable to the UE.
See Claim 16.
17.    The UE of claim 10, wherein when the information is information associated with a specific capability of the UE, the transmission power is the full transmission power.
See Claim 17
18.    A method for receiving uplink data by a base station in a wireless communication system, the method comprising: receiving from a User Equipment(UE) information associated with a capability of the UE,
wherein the information includes a subset including at least one transmit precoding matrix indicator (TPMI) supported by the UE;
transmitting to the UE Downlink Control Information (DCI) for transmitting uplink data, wherein the DCI includes the TPMI used for the UE to transmit the uplink data; and receiving the uplink data from the UE by using transmission power determined based on the TPMI,
wherein the transmission power is determined according to whether the TPMI is included in the at least one TPMI.
See Claim 18
19.    A base station receiving uplink data in a wireless communication system, the base station comprising:
one or more transceivers; one or more processors; and
one or more memories storing instructions for operations executed by the one or more processors and connected to the one or more processors, wherein the operations include
receiving from a User Equipment(UE) information associated with a capability of the UE, wherein the information includes a subset including at least one transmit precoding matrix indicator (TPMI) supported by the UE,
transmitting to the UE Downlink Control Information (DCI) for transmitting uplink data, wherein the DCI includes the TPMI used for the UE to transmit the uplink data, and receiving the uplink data from the UE by using transmission power determined based on the TPMI, and
wherein the transmission power is determined according to whether the TPMI is included in the at least one TPMI.
See Claim 18.


Similarly, Claims 1, 3-10, and 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 4-10 and 12-21 of copending Application No. 16/791,629 (reference application) in view of YANG (US 2017/0079064).
Claim 1 of instant application (#16791655) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19  of copending Application No. 16/791,629 (reference application) in view of YANG (US 2017/0079064).
Claim 3 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 of copending Application No. 16/791,629 (reference application).
Claim 4 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of copending Application No. 16/791,629 (reference application).
Claim 5 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 of copending Application No. 16/791,629 (reference application).
Claim 6 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of copending Application No. 16/791,629 (reference application).
Claim 7 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of copending Application No. 16/791,629 (reference application).
Claim 8 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of copending Application No. 16/791,629 (reference application).
Claim 9 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 of copending Application No. 16/791,629 (reference application).
Claim 10 of instant application (#16791655) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 19  of copending Application No. 16/791,629 (reference application) in view of YANG (US 2017/0079064).
Claim 12 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of copending Application No. 16/791,629 (reference application).
Claim 13 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of copending Application No. 16/791,629 (reference application).
Claim 14 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 of copending Application No. 16/791,629 (reference application).
Claim 15 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 of copending Application No. 16/791,629 (reference application).
Claim 16 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 of copending Application No. 16/791,629 (reference application).
Claim 17 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 of copending Application No. 16/791,629 (reference application).
Claim 18 of instant application (#16791655) is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 19  of copending Application No. 16/791,629 (reference application) in view of YANG (US 2017/0079064).
Claim 19 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 of copending Application No. 16/791,629 (reference application).
Claim 20 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of copending Application No. 16/791,629 (reference application).
Claim 21 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 of copending Application No. 16/791,629 (reference application).
Claim 22 of instant application (#16791655) is further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 of copending Application No. 16/791,629 (reference application) and further in view of US 20200267661 (para. 0510]-[0518], Tables 20-21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RUIHUA . ZHANG
Examiner
Art Unit 2416



/RUIHUA ZHANG/             Primary Examiner, Art Unit 2416